IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,        : No. 26 EM 2022
ACTING BY AND THROUGH                :
PHILADELPHIA DISTRICT ATTORNEY       :
LAWRENCE S. KRASNER,                 :
                                     :
                 Petitioner          :
                                     :
                                     :
           v.                        :
                                     :
                                     :
PURDUE PHARMA L.P., ET AL.,          :
                                     :
                 Respondents         :
                                     :
CITY OF PHILADELPHIA,                :
                                     :
                 Petitioner          :
                                     :
                                     :
           v.                        :
                                     :
                                     :
ALLERGAN PLC, ET AL.,                :
                                     :
                 Respondents         :
                                     :
CITY OF PHILADELPHIA,                :
                                     :
                 Petitioner          :
                                     :
                                     :
           v.                        :
                                     :
                                     :
PAR PHARMACEUTICAL, INC., ET AL.,    :
                                     :
                 Respondents         :
                                     :
CITY OF PHILADELPHIA,                :
                                     :
                 Petitioner          :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ALLERGAN LTD., ET AL.,                       :
                                             :
                   Respondents               :
                                             :
CITY OF PHILADELPHIA,                        :
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
CVS INDIANA, LLC, ET AL.,                    :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2022, the Application for Leave to Submit

Post-Submission Communication is GRANTED, and the “Application for Extraordinary

Relief under 42 Pa.C.S. §§502 and 726 and Pa.R.A.P. 3309” is DENIED.




                                 [26 EM 2022] - 2